Citation Nr: 1044794	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The Veteran had active service from May 1955 to May 1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.  

Although the Veteran requested a hearing before the Board at his 
local RO in his February 2008 Form 9, he subsequently failed to 
report for a Board hearing scheduled in September 2008 without 
explanation.  The Board therefore finds that reasonable efforts 
were made to afford the Veteran his requested hearing, and that 
further efforts in this regard are not warranted.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that any 
current low back disorder is related to active service or 
service-connected disability.  


CONCLUSION OF LAW

A low back disorder was not incurred in service or as a result of 
service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of a letter dated in 
August 2005.  The letter informed the Veteran of the type of 
evidence to submit to substantiate his claim in that the letter 
requested that the Veteran submit the dates and places of any 
treatment at a military facility or Department of Veterans 
Affairs since his discharge from active service and any reports 
from private physicians.  This letter informed the Veteran of his 
and VA's respective duties in obtaining evidence, and asked him 
to submit information so that VA could request records of private 
treatment and to submit copies of such treatment if he had such 
in his possession.  The content of the letter, and its timing 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  No prejudice can result to the Veteran due to 
lack of notice regarding assignment of effective dates and 
disability ratings because, as the Board is denying his claim for 
service connection for a back disorder, any questions as to these 
downstream elements are rendered moot.  

Service treatment records are associated with the claims file, as 
are records and reports from VA and private medical care 
providers, and the Social Security Administration (SSA).  The 
Veteran has not requested that VA assist him in obtaining any 
additional private medical records.  As demonstrated more fully 
below, since the Board has determined that the Veteran is not a 
credible historian with respect to his assertion that he suffered 
a back disability as a result of his service-connected left hand 
disorder, the Board finds that the event as alleged by the 
Veteran has not been established, and thus, there is also no 
obligation to provide the Veteran with a VA examination and 
opinion as to whether any current back disability is related to 
his service-connected disability.  See 38 C.F.R. § 3.159(c)(4)(B) 
and (C) (2010).  Additionally, the Veteran does not contend, nor 
does the evidence suggest, that his current low back disorder is 
related to his active service.  Therefore, a medical opinion as 
to direct service connection is not required.  

The Board thus finds that VA has satisfied its duty to notify and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 
(2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Veteran has also not 
claimed that VA has failed to comply with the notice requirements 
of the VCAA.




II.  Entitlement to Service Connection for a Low Back Disorder, 
to include as Secondary to Service-Connected Disability

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  In addition, service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2010).  Establishing service connection on a 
secondary basis requires evidence sufficient to shown: (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  In doing so, the Board is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, it has been held that the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must then 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Service treatment records do not indicate that the Veteran 
complained of any back injury or problems during service.  
Indeed, the Veteran has emphasized that it is his contention that 
he injured his back in May 1991 in the process of taking a 
refrigerator out of an apartment building, when his service-
connected left hand went numb, he lost his grip on the 
refrigerator, and it dragged him down the remaining steps, 
finally pinning him against a wall.  Thus, it is clear that there 
is no basis to establish service connection for any back disorder 
as directly related to service.  

In reviewing the evidence of record, the Board initially finds 
that the record reflects current findings and diagnoses of lumbar 
disc and joint disease, and that the threshold requirement of a 
current disability has therefore been met with respect to this 
claim.

As for the requirement that the current disability was either 
caused or aggravated by service-connected disability, the Veteran 
relies solely on his lay assertion that the accident that 
resulted in some or all of his current back disability is related 
to his service-connected left hand disorder.  However, although 
the record contains findings of left-handed numbness and other 
disability that predated the May 1991 incident, the record also 
reflects prior treatment for similar symptoms involving the 
nonservice-connected right hand.  More importantly, a May 1991 
private emergency room record contains a statement from the 
Veteran that he "was moving refrigerator up a flight of stairs 
when helper lost grip of refrigerator and pt fell down about 1/2 
flight of stairs."  In addition, a VA consultation record from 
October 1991 simply reflects a history of a "fall while moving 
refrigerator."  Similarly, while a November 1992 VA treatment 
record indicates that the Veteran complained of back pain, neck 
problems, headaches, and dizziness as a result of a history of 
"left-sided (L) carpal tunnel syndrome (CTS) and dropping 
refrigerator," the Veteran still does not mention that the left 
CTS had caused him to lose his grip on the refrigerator, which in 
turn caused his back injury.  

Indeed, the first mention of a specific relationship between the 
Veteran's service-connected left hand disorder and the incident 
that resulted in back injury is contained within a statement 
submitted by the Veteran in connection with his current claim on 
appeal in August 2005.  At this time, the Veteran now more 
particularly maintains that he "was taking a refrigerator out of 
an apartment building and my left hand went numb and I lost my 
grip on the refrigerator and it drug me down a flight of steps 
and pinned me against the wall and crushed my lower vertebra 
pinching my spinal cord and a nerve in my back."

Although the Veteran is competent to relate the circumstances 
surrounding an incident or accident, and the injuries he 
sustained therein, the Board must then determine whether such 
evidence is also credible.  In this regard, the record reflects 
that immediately after the incident in question, the Veteran 
reported at an emergency room that he "was moving refrigerator 
up a flight of stairs when helper lost grip of refrigerator and 
pt fell down about 1/2 flight of stairs."  Thus, it is clear 
that immediately after the incident, the Veteran related the 
cause of his injury to the fact that his helper lost grip of the 
refrigerator.  It is also clear that this statement is 
unambiguous and that while this is the first and only time the 
Veteran referred to a "helper," the Veteran has never denied 
that someone was helping him at the time of the incident.  
Therefore, to the extent the Veteran now states that his injury 
occurred because he lost grip of the refrigerator with his 
service-connected left hand, the Board finds that he is not a 
credible historian.  In addition, it has been held that 
contemporaneous statements such as the Veteran's statements in 
the private emergency room record are of greater probative value 
than subsequent histories reported by the Veteran.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the Veteran).  

As was noted previously, the Board also finds it significant that 
it was not until the Veteran submitted a claim for service 
connection for a back disorder as secondary to his left hand 
disorder, that he specifically argued that he sustained a back 
injury in May 1991 because he lost grip of the refrigerator with 
his left hand.  Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration the veteran's statements, it 
may consider whether self-interest may be a factor in making such 
statements).

In conclusion, while the Veteran is competent to report the 
circumstances of the May 1991 incident, including the injuries 
sustained therein, the Board finds that the Veteran's lack of 
credibility with respect to this issue render his ability in this 
regard to be of minimal, if any, probative value.  There is also 
no competent medical opinion showing a causal link between any 
back disorder and the Veteran's service-connected left hand 
disorder.  

In summary, a low back disorder has not been shown to be present 
in service, and the more credible, probative, and persuasive 
evidence indicates that the Veteran's current low back disability 
is not related to his service-connected left hand disorder or any 
other service-connected disability.

In reaching the above conclusions with respect to the Veteran's 
claim, the Board has also considered the doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of 
the evidence is against the claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected disability, is denied.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


